PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/151,773
Filing Date: 11 May 2016
Appellant(s): Chidlovskii, Boris



__________________
MANDY B. WILLIS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken have been modified by the appeal conference decision dated 02/16/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 8, 12-13-17 and 20-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The rejection of claims 1-5, 8, 12-13-17 and 20-24 and 26 under 35 U.S.C. 112 2nd Paragraph
(2) Response to Argument
Appellant argues that the additional elements are not directed to well-understood, routine and conventional activity. The Examiner disagrees. The display device, memory and computing device are all described in the original specification as filed at a high in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to 35 U.S.C. 112(a). Specifically, the original specification as filed describes the display device, memory and computing device as:
[0033] The computer system 10 may include one or more computing devices 22, such as a PC, such as a desktop, a laptop, palmtop computer, portable digital assistant (PDA), server computer, cellular telephone, tablet computer, pager, trip validation device, such as a ticket scanner 34b, combinations thereof, or other computing device capable of executing the instructions for performing the exemplary method.
[0034] The memory 16 may represent any type of non-transitory computer readable medium such as random access memory (RAM), read only memory (ROM), magnetic disk or tape, optical disk, flash memory, or holographic memory. In one embodiment, the memory 16 comprises a combination of a random access memory and read only memory. In some embodiments, the processor and memory 16 may be combined in a single chip. Memory 16 stores instructions for performing the exemplary method as well as the processed data 12, 40.
As plainly demonstrated by the cited portion above, the display device, memory and computing device are all described in the original specification as filed in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Further, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more, similar to how limiting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See e.g., Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (limiting use of mathematical formula to use in particular industries did not amount to an inventive concept). 
Appellant’s claims are likened to those of FairWarning IP, LLC v. Iatric Systems, Inc. (Fed. Cir. 2016).  Although FairWarning's claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly "improves the existing technological process" by allowing the automation of further tasks. This is the same deficiency of the claims of the instant invention. All of the algorithms used in Appellant’s claims are well known and established in the mathematical arts. Appellant has merely added computer elements to be used as a tool to perform the abstract idea. Appellant has essentially admitted that the claims are directed to the abstract idea, “The present invention is not directed to the structure (i.e., computer), but is rather directed to the use of an algorithm or workflow as a tool to address the issue in the field of transportation.” - Ap. Br. Filed 02/16/2021 pg. 12.
	Appellant further asserts that the claims are like those of McRO, Inc. v. Bandai Namco Games America, No. 2015-1080 (Fed. Cir. Sept. 13, 2016). The Examiner disagrees. Contrary to the claims of the instant invention, the claims of McRO were not deemed to be abstract. The claims instead were directed to "a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type." McRO, 2016 WL 4896481, at *8. The court explained that "the claimed improvement was allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators." Id. at *8 (quoting U.S. Patent No. 6,307,576 col. 2 ll. 49-50). The claimed rules in McRO transformed a traditionally subjective 
Further, the court in McRO explained that "it was the incorporation of the claimed rules, not the use of the computer that 'improved the existing technological process' by allowing the automation of further tasks." Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358).  
Appellant likens the claims to an example regarding The Treatment of Prophylaxis. The Examiner maintains that the fact pattern in this Example and that of the instant application of extraordinarily divergent as to try to draw any reasonable type of similarity or conclusion of equivalence. That notwithstanding the details described by Appellant are all a part of the abstract idea. Even taken as a whole the claims do not integrate the abstract idea into a practical application. Appellant again is using known mathematical algorithms to arrive at a solution for an equation.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        

Conferees:

/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.